EX-99.6.e Amendment to Schedule A of the Quaker Investment Trust Investment Advisory Agreement Portfolios of the Trust As amended March 8, 2010 The following Funds offered by Quaker Investment Trust (the “Trust”), and the fees payable to Quaker Funds, Inc. (“Adviser”) for services rendered to each such Fund, are as follows: Name of Fund Annual Fee Rate (as percentage of average daily net assets) Quaker Strategic Growth Fund 1.30% Quaker Mid-Cap Value Fund 1.05% Quaker Small-Cap Value Fund 1.00% Quaker Capital Opportunities Fund 0.93% Quaker Global Tactical Allocation Fund 1.25% Quaker Small Cap Growth Tactical Allocation Fund 1.00% Quaker Long-Short Tactical Allocation Fund 1.70% Quaker Large-Cap Value Tactical Allocation Fund [1.25]% Quaker Event Arbitrage Fund 1.30% Quaker Akros Absolute Return Fund 1.20% The following table shows the fees payable to the respective sub-advisers by the Adviser for investment sub-advisory services rendered to each Fund: Name of Fund Name of Sub-Adviser Annual Fee Rate, as percentage of average daily net assets Quaker Strategic Growth Fund D.G. Capital Management, Inc. 0.75% Quaker Mid-Cap Value Fund Kennedy Capital Management, Inc. See Below Quaker Small-Cap Value Fund Aronson+Johnson+Ortiz, LP 0.70% Quaker Capital Opportunities Fund Knott Capital Management 0.625% Quaker Global Tactical Allocation Fund D.G. Capital Management, Inc. 0.75% Quaker Small-Cap Growth Tactical Allocation Fund Century Management, Inc. 0.50% Quaker Long-Short Tactical Allocation Fund Rock Canyon Advisory Group 1.20% Quaker Large-Cap Value Tactical Allocation Fund Rock Canyon Advisory Group [0.75]% Quaker Akros Absolute Return Fund Akros Capital, LLC 0.70% Kennedy Capital Management Annual Fee Rate Schedule: 0.75% On assets up to $50 million 0.70% On assets over $50 million QUAKER INVESTMENT TRUST «GreetingLine» Secretary Date:March 8, 2010
